El primer motivo de error alegado por el apelante para pedir la revocación de la sentencia que lo condenó por el delito de burto de mayor cuantía es, que al decir la acusa-ción que “sustrajo varias prendas valoradas en más de cien dollars” sin otra descripción o identificación de dichas pren-das, no imputa un delito.
El fiscal estuvo conforme con que la acusación era in-suficiente y de acuerdo con el caso de El Pueblo v. Piris, (pág. 941) se revocó la sentencia apelada.
El Juez Asociado Sr. Aldrey, emitió la opinión del tribunal.